ORDER OF SUSPENSION UPON NOTICE OF GUILTY FINDING
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind. Admission and Discipline Rule 23, Section 11.1(a), files a Notice of Guilty *927Finding and Request for Suspension, asking that the respondent, Paul Richard Harper, Jr.. be immediately suspended from the practice of law in this state, pending further order of this Court or final resolution of any resulting disciplinary action, due to respondent being found guilty of a crime punishable as a felony.
And this Court, being duly advised and upon careful consideration of all materials submitted now finds that the respondent has been found guilty of a crime punishable as a felony, to wit: Operating a Motor Vehicle While Intoxicated. Accordingly, we find that the Commission's request for the respondent's suspension from the practice of law upon notice of guilty finding should be granted.
IT IS, THEREFORE, ORDERED that the respondent, Paul Richard Harper, Jr., is suspended pendente lite from the practice of law in this state, effective immediately. The suspension shall continue until further order of this Court.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Ad-mis.Disc.R. 28, Section (8)(d), and to post this Order on the Court's website for orders concerning attorney disciplinary cases.
All Justices concur.